t c memo united_states tax_court richard hamzik petitioner v commissioner of internal revenue respondent docket no 4171-04l filed date richard hamzik pro_se wendy s harris for respondent memorandum opinion laro judge petitioner while residing in gardnerville nevada petitioned the court under sec_6330 to review the determination of respondent’s office of appeals appeals that respondent may proceed with a levy upon petitioner’s property to collect petitioner’s federal_income_tax liability respondent currently moves the court for summary_judgment and to impose a penalty under sec_6673 respondent attached to his motion the declaration of his counsel wendy s harris and exhibits petitioner filed with the court a response response to respondent’s motion and attached to the response one exhibit the response states that petitioner disputes as a factual matter that he has a deficiency for and references the attached exhibit a form_1040 u s individual_income_tax_return that petitioner recently prepared to support his claim in the response that he overpaid his federal_income_tax respondent previously issued to petitioner a notice_of_deficiency for petitioner did not petition this court with respect to that notice and he does not in the response dispute that he had an opportunity to challenge his liability before commencing the sec_6330 proceeding as to that year the response also sets forth numerous assertions concerning our federal_income_tax system those assertions include petitioner’s claim that he is not a taxpayer and does not have any income that may be taxed that respondent is not authorized to determine a deficiency that petitioner is not a taxpayer and thus does not have a deficiency within the meaning of that word that respondent i sec_1 section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure not authorized to prepare a substitute return under sec_6020 that petitioner at a sec_6330 hearing may compel the production of documents from respondent and that appeals at his sec_6330 hearing improperly relied upon form_4340 certificate of assessments payments and other specific matters summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 in responding to a motion for summary_judgment a nonmoving party such as petitioner must do more than merely allege or deny facts the nonmoving party must set forth in his response specific facts showing that there is a genuine issue for trial if the nonmoving party does not so respond then a decision if appropriate may be entered against such party rule d accord 477_us_317 on the basis of the record at hand we conclude that this case is ripe for summary_judgment in that petitioner has failed in his response to show any genuine issue for trial while petitioner’s response attempts to place before the court a factual issue as to the existence or validity of petitioner’s underlying tax_liability for petitioner is precluded by statute from raising that issue in this proceeding see sec_6330 see also 118_tc_162 michael v commissioner tcmemo_2003_26 hack v commissioner tcmemo_2002_243 as to petitioner’s other arguments all of those arguments are characteristic of shopworn tax-protester rhetoric that has been universally rejected by this and other courts e g 2_f3d_942 9th cir 848_f2d_1007 9th cir affg tcmemo_1987_225 806_f2d_948 9th cir 783_f2d_934 9th cir 118_tc_365 affd 329_f3d_1224 11th cir nestor v commissioner supra 115_tc_35 kemper v commissioner tcmemo_2003_195 hill v commissioner tcmemo_2003_144 michael v commissioner supra burnett v commissioner tcmemo_2002_181 affd 67_fedappx_248 5th cir reichenbach v commissioner tcmemo_1995_369 affd without published opinion 99_f3d_1139 6th cir we shall not painstakingly address those assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner has not persuaded us that any part of respondent’s determination is incorrect we conclude that respondent may proceed with his proposed levy for as to respondent’s request to impose a sanction against petitioner sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless we have repeatedly indicated our willingness to impose such penalties in a lien and levy review case e g roberts v commissioner supra pincite 115_tc_576 in addition we have imposed sec_6673 penalties in lien and levy review cases where as here the taxpayer has raised frivolous and groundless arguments as to the validity of our federal_income_tax system see eg gilligan v commissioner tcmemo_2004_194 green v commissioner tcmemo_2003_264 brown v commissioner tcmemo_2003_261 dunham v commissioner tcmemo_2003_260 hodgson v commissioner tcmemo_2003_122 on the basis of the record before us we are convinced that petitioner has instituted and maintained these proceedings primarily for delay and that he has cognizantly advanced in this proceeding only frivolous and groundless arguments we note four occasions on which petitioner has been informed that his arguments are groundless and or frivolous first in an oral opinion of this court dated date affd 25_fedappx_911 9th cir a case that concerned petitioner’s taxable_year the court admonished petitioner that the arguments which he made there which were similar to the arguments which he makes here were frivolous the court also informed petitioner that we would have considered imposing upon him a penalty under sec_6673 had such a request been made by respondent id second petitioner by his own admission set forth in his response acknowledges that upon his appeal of that case to the court_of_appeals for the ninth circuit the court_of_appeals sanctioned him for advancing frivolous arguments there third in hamzik v united_states aftr 2d fed cl a case involving petitioner’s claim for refunds of and federal income taxes the court of federal claims dismissed petitioner’s and his wife’s amended complaint for failure to state a claim upon which relief can be granted the court noted that the arguments made by petitioner and his wife in support of their amended complaint arguments which are similar to the arguments made by petitioner here are commonly made by tax protestors such as plaintiffs and have been rejected flatly and uniformly by other courts and are rejected by this court as well id fourth in a letter that appeals sent to petitioner in connection with his request for a sec_6330 hearing as to the subject year among other years appeals informed petitioner that the arguments which he made in his request were frivolous or groundless those arguments were similar to the arguments which petitioner makes here petitioner’s insistence in this proceeding on pursuing his fruitless arguments has consumed the valuable time and effort of this court and of respondent that could have otherwise been devoted to resolving bona_fide claims of other taxpayers see 806_f2d_948 9th cir petitioner was specifically warned by the court of the likelihood of a penalty under sec_6673 if he persisted in his frivolous arguments respondent in his motion alleges that petitioner has another case pending before the court of federal claims regarding a tax_refund for petitioner in his response does not deny either of these assertions and he has persisted serious sanctions are necessary to deter petitioner and others similarly situated the penalty must be substantial for it to have a deterrent effect see 119_tc_285 citing 791_f2d_68 7th cir pursuant to sec_6673 we impose against petitioner a penalty in the amount of dollar_figure see brenner v commissioner tcmemo_2004_202 hill v commissioner tcmemo_2003_144 an appropriate order and decision will be entered for respondent
